Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 2-7, 9, 10, 14, 18-20 are amended. New claims 21-24 are added. Claim 13 is canceled. 
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is noted applicant elected species (i) of claim 7 in the response filed 11/5/2021; new claim 4 reads on species (ii) as recited in claim 7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-12, 14-23 are under consideration.

Drawings
2. (previous objection, withdrawn) The drawings were objected to.
Applicant contends: replacement drawings have been provided.
In view of applicant’s amendments, the objection is withdrawn.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: applicant has amended the specification.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claims 3, 4, 5, 9, 10, 14, 18, 19, 20 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 2-7, 9, 19, 20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended. 
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. (previous rejection, maintained; new, necessitated by amendment as to claims 21 22, 23) Claims 1-5, 8-12, 14, 15, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (WO2008145401A2; previously cited) in view of Gardyan et al. (“Identification of NY-BR-1-specific CD4+ T cell epitopes using HLA-transgenic mice,” Int. J. Cancer 136: 2588-2597 (2015); previously cited).
See claims 1-5, 8-12, 14, 15, 19, 21-23 as submitted 4/20/2022.
Applicant contends: Ritter et al. teaches specific candidates capable of inducing a polyclonal immune response against certain B-cell epitopes; a multimeric structure is disclosed; Gardyan et al. does not teach treating a disease by stimulating the immune system with vaccine as disclosed by Ritter et al.; Gardyan et al. discloses identified epitopes for T cell therapy; Ritter et al. focuses on inducing T cell independent B cell responses; a person of skill in the art would have no suggestion, motivation or reason to consider a combination of Ritter et al. and Gardyan et al. since both pertain to distinct approaches of treating tumors which exclude each other; neither reference teaches, suggests or solves the problems associated with CAR therapies as disclosed; the inventors found that the claimed VSP comprising LCAR leads to downregulation by binding to the CAR expressed on the surface of a T cell, but without constituent activation, citing Figure 9; the results are unexpected; a person of skill in the art would not be directed to insert a peptide into a VSP as a ligand for the regulation of CAR in CAR T cell therapy to reduce CAR expression in CAR expressing T cells; neither Ritter et al. nor Gardyan et al. teach the introduction of such a ligand into a VSP; a skilled person would not have included the T cell specific epitope in the protein of Ritter et al., because Ritter et al. excludes T cell responses from its teachings; claim 1 is non-obvious.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to the claim amendments and new claims: Ritter et al. teaches parvoviral protein (abstract)(as recited in claims 2, 3, 21); AAV particle (as recited in claims 1, 3, 22). Gardyan et al. teaches NY-BR1 (as recited in claims 9, 23). 

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Ritter et al., the teachings are not so limited as applicant contends: Ritter et al. expressly teaches: introducing T-cell epitope; for cancer it is most useful to combine humoral and cellular immune responses (p. 15). To reiterate, one of ordinary skill in the art would have been motivated to use epitope as taught by Gardyan et al. with the protein as taught by Ritter et al. Ritter et al. teaches use of heterologous protein and treating cancer, and Gardyan et al., which also teaches treating cancer, teaches such a protein for use in treating cancer (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to problems associated with CAR therapies and downregulation by binding to the CAR expressed on the surface of a T cell, but without constituent activation, the instant rejection is in view of the instant claims. Claim 1 for example merely recites a VSP comprising LCAR. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The rejection is maintained for reasons of record.

7. (previous rejection, maintained) Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. in view of Gardyan et al. as applied to claims 1-5, 8-12, 14, 15, 19, 21-23 above, and further in view of Russell et al. (U.S. Patent No. 6156303; previously cited).
See claims 6, 7, 24 as submitted 4/20/2022.
It is noted applicant has not specifically addressed the instant rejection.
See the rejection as recited in the previous Office Action.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

8. (previous rejection, maintained) Claims 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. in view of Gardyan et al. as applied to claims 1-5, 8-12, 14, 15, 19, 21-23 above, and further in view of Chaudhary et al. (US20190112380; previously cited).
See claims 16-18, 20 as submitted 4/20/2022.
It is noted applicant has not specifically addressed the instant rejection.
See the rejection as recited in the previous Office Action.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Conclusion
9. No claims are allowed.
10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648